Citation Nr: 1236261	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-37 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for chronic duodenitis, claimed as a gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty with the U.S. Coast Guard from April 1998 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

When the Veteran's appeal first came before the Board, the Board found that further expert medical review was needed to address whether the Veteran's chronic duodenitis or claimed gastrointestinal disorder was caused or aggravated by any medications he took during service or by any medications he took post-service for any of his service-connected disabilities.  In March 2012, the Board referred this case for an expert medical opinion from a physician with the Veterans Health Administration (VHA).  The VHA medical expert's report was received by the Board in May 2012.  


FINDING OF FACT

The evidence of record does not indicate that any gastrointestinal disorder, currently diagnosed as chronic duodenitis, is etiologically related to the Veteran's period of active service or to any incidents therein, nor proximately due to, the result of or chronically aggravated by any service-connected disability.  


CONCLUSION OF LAW

A gastrointestinal disorder, diagnosed as chronic duodenitis, was not incurred in or aggravated by active service, and it was not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before addressing the merits of the claim now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via a letter dated in May 2006 of the criteria for establishing service connection for gastrointestinal problems, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates in the May 2006 correspondence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO of the service connection claim in February 2007.  Nothing more was required.  

VA also has a duty to assist a veteran in the development of his claim.  The Board finds that the duty to assist has been fulfilled in this case as VA medical records relevant to this claim have been requested or obtained and the Veteran has been provided with VA examinations for his claimed gastrointestinal disorder, as well as a VHA medical expert report.  

The Board finds that the available medical evidence is sufficient for an adequate determination of this claim.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Factual Background and Analysis

The Veteran seeks entitlement to service connection for chronic duodenitis, claimed as a gastrointestinal problem.  In written submissions, the Veteran contends that his gastrointestinal disorder either arose during service, or was due to medications he took during service, or was due to medications he took after discharge for his service-connected disabilities.  

The Veteran served on active duty with the U.S. Coast Guard from April 1998 to January 2006.  His DD Form 214 indicates his active duty included no foreign service, but nearly five years of sea service.  

Service treatment records do not show a diagnosis of duodenitis.  However, in October 2001 the Veteran complained of two episodes of diarrhea for one day as well as nausea and vomiting for three days with no abdominal pain or cramping.  

In July 2003, during an initial nursing assessment and screening at the San Juan VAMC, it was noted that the Veteran had been on an antibiotic with a three-day liquid stool.  It also noted no anxiety, agitation, or other mental or psychiatric symptoms.  

In August 2004, service treatment records and private medical records from the Ashford Presbyterian Community Hospital noted an episode of acute gastroenteritis.  

Service treatment records indicated that the Veteran took a variety of medications during service for various complaints, including Ibuprofen, Benadryl, Naproxen and Orphenadrine as muscle relaxants, Apap 325/Phenyltoloxamine and Gabapentin, apparently for pain relief, and Augmentin and topical Ketoconazole for infections.  No service discharge examination is of record.

Post-service, during a VA general examination conducted in June 2006, the Veteran was diagnosed with chronic duodenitis.  The examination report noted an October 2004 in-service episode which the Board believes is the August 2004 episode amply documented in the claims file.  (According to the documented evidence on file, no gastrointestinal complaint is noted in service during October 2004.)  The VA examination report noted that studies done at the private hospital revealed the presence of bacteria in the stomach.  The VA examiner noted that the Veteran was prescribed a restricted diet, but no medication was given.  The Veteran also told the VA examiner of another in-service episode in August 2005 which did not require any hospitalization.  (The Board's review of three folders associated with the Veteran's claims file failed to uncover any documentation of an August 2005 gastrointestinal complaint.)  The Veteran also told the examiner that this acute event in August 2005 resolved, but that he had continued having occasional episodes of mild diarrhea approximately once a month and stomach discomfort once every two months.  

On examination, bowel sounds were present in all quadrants and there were no abnormalities at inspection, auscultation, palpation and percussion of the abdomen, which was non-tender and non-distended.  An upper GI series and X-ray study at VA dated in June 2006 showed that no hiatal hernia or gastroesophageal reflux disease were identified, but the duodenal bulb was technically difficult to evaluate.  Impression was thickened folds at the duodenal bulb as seen with duodenitis.  

VA treatment records dated from June 2006 to February 2008 show that the Veteran has taken a variety of medications since discharge from service, including Omeprazole for relief of a stomach complaint, Etodolac or Apap 325/phenyltoloxamine or Oxycodone for pain, Bupropion and Trazodone for depression, Cyclobenzaprine for muscle spasm, Gabapentin for mental health or pain relief, and Clonazepam and Diazepam apparently for mental health.  

The Veteran underwent a VA gastrointestinal examination in February 2007.  The Veteran reported two episodes of vomiting and diarrhea in 2004 and said that he was told by an emergency room physician that he was intoxicated with bacteria in something he ate.  It was noted that no more gastroenteritis episodes were reported and that a VA X-ray study showed thick duodenal folds as seen in duodenitis.  Current treatment was listed as restricted diet and proton pump inhibitors (Omeprazole).  The Veteran complained of gnawing or burning pain several times a week one to several hours after eating.  

On examination, the Veteran was noted to be a morbidly obese male in no apparent acute distress.  Diagnosis was duodenitis.  This VA examiner opined that it was less likely than not that the Veteran's current chronic duodenitis diagnosed in June 2006 was caused by or was a result of any acute gastroenteritis episodes in service.  The examiner explained that although the Veteran was treated for acute gastroenteritis on two different occasions in service, there was no evidence of a diagnosis or treatment for any chronic gastrointestinal condition during service and that he was only diagnosed with duodenitis as a result of the June 2006 X-ray study.  

In his December 2007 VA Form 9, Substantive Appeal, the Veteran contended that his chronic duodenitis was the direct result of service due to the medications he received for treatment of the duodenitis or gastroenteritis in service.  The Veteran attached an article about duodenitis from the Internet and highlighted a section of the article which asserted that duodenitis was usually due to things that irritated the wall of the intestine, such as aspirin and nonsteroidal anti-inflammatory agents (NSAIDS).  

Information in the claims file and on the Virtual VA service indicate that the Veteran is currently service-connected for a major depressive disorder; a lumbar spinal disability; radiculopathy of the bilateral lower extremities; a right elbow disability; a right knee disability; a left ankle disability; a total disability rating based upon individual unemployability (TDIU); and receives special monthly compensation.  

He has been denied disability benefits from the Social Security Administration (SSA) for back disorders and carpal tunnel syndrome.  

In May 2012, a VHA expert in gastroenterology, reviewed the claims file and the Veteran's drug regimen at the Board's request.  The expert indicated that available data suggests that upper GI series is an unreliable technique for diagnosing duodenitis with a false positive X-ray diagnosis.  The expert stated that the upper GI report in 2006 showed that the duodenal bulb was difficult to evaluate due to the Veteran's habitus.  Further, the slightly thickened duodenal folds were likely the result of an under-distended duodenum which caused an imaging artifact.  The expert noted that the Veteran's diagnosis was not made by an upper endoscopy (EGD) and termed this Veteran's diagnosis of chronic duodenitis "highly doubtful."  

The VHA expert continued that if the Veteran does indeed have chronic duodenitis, then it is not at least as likely as not that it was caused or aggravated by any medications he took for gastroenteritis or any other complaint during his period of active duty.  The expert explained that it would be extremely rare for any medication documented in the Veteran's record to cause chronic inflammation of the duodenum.  While most medications, especially NSAIDS, tend to cause acute inflammation of the duodenum, this is a self-limiting condition reversible by taking acid suppression medications such as Omperazole.  

The VHA expert also stated that it was highly doubtful that the Veteran's diagnosed chronic duodenitis was caused by or aggravated by any medications he took after discharge for any of his service-connected disabilities.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current duodenitis was incurred as a result of any established event, injury, or disease during active service.  Initially, the Board notes that the Veteran's current diagnosis of chronic duodenitis may not qualify as a current disability.  As the VHA expert noted in the May 2012 report, this diagnosis was based on an X-ray study finding after service that slightly thickened duodenal folds and under distensibility were observed.  The VHA expert suspected that the Veteran's diagnosis in this case was "highly doubtful."  Absent any evidence of a current disability, there can be no valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Assuming that the Veteran is properly diagnosed with duodenitis, which would represent a current disability under VA regulations, the record in this case in any event is absent evidence of in-service incurrence of duodenitis or a gastrointestinal disability and of medical evidence of a nexus between service and the Veteran's duodenitis or gastrointestinal disability.  

Service treatment records show only episodes of diarrhea and of acute gastroenteritis while post-service medical evidence shows that the Veteran was first diagnosed with chronic duodenitis in June 2006, five months after he was discharged from service.  The Veteran has not provided any competent medical evidence to demonstrate that any current duodenitis or gastrointestinal disorder was caused by or was a result of his period of service.  In short, there is no competent evidence to support the claim.  As noted above, the February 2007 VA examiner opined that there was no relationship between the Veteran's currently diagnosed duodenitis and his acute gastroenteritis in service as there was no evidence of treatment or diagnosis of any chronic gastrointestinal condition during service.  Further, the VHA expert has opined that it was less likely than not that any currently diagnosed chronic duodenitis was caused or aggravated by any medications he took during service for gastroenteritis or for any other complaint.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson, 12 Vet. App. at 253.  

The Board also notes that secondary service connection is not warranted for this claim.  In May 2012, the VHA expert specifically opined that it could not be said that it was at least as likely as not that any chronic duodenitis was caused by or aggravated by any medications the Veteran has taken since discharge for any of his service-connected disabilities.  Therefore, the Veteran's claim for service connection for duodenitis cannot be established on the basis of secondary service connection.  See 38 C.F.R. § 3.310.  Thus, service connection for duodenitis or a gastrointestinal disorder on a direct or secondary basis is not available in this case.  

The Veteran's representative complains that the VHA medical expert did not state what the Veteran's diagnosis should be if chronic duodenitis is suspect.  The representative also claimed that the VHA medical expert did not state why the Veteran would be taking a proton pump inhibitor as the Merck Manual states a proton pump inhibitor is the treatment indicated for gastritis.  Finally, the representative noted that the Merck Manual also indicated that stress can cause gastritis, so the Veteran should be service connected or the Board should request an Independent Medical Opinion to resolve the issue.  

Treatise evidence such as the Merck Manual alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

In this case, the information and argument submitted by the Veteran's representative are not accompanied by any competent medical opinion asserting that the general circumstances described in the Merck Manual are applicable in the specific case of this Veteran.  The Board notes that the Veteran has only been diagnosed with a case of acute gastroenteritis while in service and chronic duodenitis by X-ray after discharge.  He has not, to the Board's knowledge, ever been diagnosed with gastritis or any other gastrointestinal disorder.  The Veteran and his representative have produced no other medical evidence that the Veteran has ever been diagnosed with any other gastrointestinal disability while in service or since discharge or that any medical evidence suggests that the Veteran's service-connected depression was the cause of his current claimed gastrointestinal disorder.  The Board notes here that the Veteran was granted service connection for a depressive disorder not otherwise specified only as secondary to his service-connected back disability.  Accordingly, the Board finds that the information in the Merck Manual cited by the representative in her September 2012 brief is not probative medical evidence in this case.  

The Board has considered the Veteran's lay assertions that his gastrointestinal disorder is related to service or to one of his service-connected disabilities.  The Board notes that a veteran is competent to report what occurred in service, such as receiving medications for different complaints, because his testimony regarding first-hand knowledge of a factual matter is competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  

The Veteran is not competent to diagnose his gastrointestinal medical conditions during or after service or state that they were caused by certain agents as these are medical matters and not factual matters.  However, the Veteran is competent to report that he took medications while in service and that he experienced one or more episodes of gastrointestinal distress while in service, even if they are not documented in the service treatment records.  

While the Veteran is generally considered competent to report features or symptoms of an injury or illness, see Falzone v. Brown, 8 Vet. App. 398, 405 (1995), a lay person such as the Veteran is not competent to offer an opinion on complex medical questions, such as rendering a diagnosis or offering an opinion as to the underlying etiology of his claimed condition.  Essentially, it is beyond the Veteran's competency to diagnose himself with a gastrointestinal disorder secondary to other medical disorders.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Therefore, after considering all of the evidence of record, the Board finds that, as previously discussed, the evidence does not show that service connection for chronic duodenitis, claimed as a gastrointestinal disorder, is warranted under any theory of entitlement.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





ORDER

Service connection for chronic duodenitis, claimed as a gastrointestinal disorder, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


